Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Won Yoon on 6/29/2022.

The application has been amended as follows: 
3.	Claims 1-15 has been amended as seen in the attached preliminary amendment.

4.	-Claims 5, 7, and 10 has been cancelled.

Allowable Subject Matter
5.         Claims 1-4, 6, 8-9, 11-15 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: 
6.	1, 9, and 13 are allowable over the prior art of record since the cited references taken individually or in combination fail to particularly disclose wherein the plurality of UEs is grouped into a plurality of grouped UEs configured to be divided into a representative UE and a sub-UE, wherein the representative UE and the sub-UE are determined based on the operation mode, and wherein a UE is configured as the representative UE when the operation mode is ‘ON’, and a UE is configured as the sub-UE when the operation mode is ‘OFF’. It is noted that the closest prior art, Josiam et al. (US 2014/0044044) discloses a common CSI-RS transmitted to all MSs from the BS such that the MS estimate AoA, AoD, gain and phase of each path.  However the stated prior art fails to disclose or render obvious to the above underline limitations as claimed.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
8.	Kim et al. (US 2013/0329664) disclosing a method and apparatus for transmitting/receiving channel state information wherein H-CSI-RS is used for estimating the horizontal angle between the UE and the eNB (abstract and [0091])
9.	Huang et al. (US 2018/0097595) disclosing the UE receiving CSI-RS from an eNB and according to the channel quality of the DL channel determined from the reference signals, identify the direction that is desirable in which to steer a beam of the UE ([0082]).
10.	Park et al. (US 2019/0044589) disclosing receiving CSI-RS from a base station and reporting channel state information to the base station (abstract)
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN HOANG NGO whose telephone number is (571)272-8398. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN H NGO/Examiner, Art Unit 2473